Citation Nr: 1410324	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU) prior to June 20, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from September 1956 to November 1959.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Board remanded this case for further development.  Subsequent to that remand, the RO issued and August 2012 rating decision, granted a total (100 percent) disability rating for the Veteran's valvular heart damage (residuals of rheumatic fever), effective June 20, 2012.  In an August 2012 supplemental statement of the case (SSOC), the RO denied entitlement to TDIU prior to June 20, 2012, noting that the issue of TDIU after the effective date of the total (100 percent) rating was moot.  As this heart disability is the Veteran's lone service connected disability, the Board confirms this finding.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989); see Locklear v. Shinseki, 24 Vet. App. 311, 314 fn 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted), cf. Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008)(finding that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)).

In December 2012, the Board again remanded this case for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Veteran is service connected for valvular heart disease.

2.  While the evidence consistently shows that the Veteran is unemployable, the weight of the evidence is against a finding that he is unemployable due to his service connected disability.


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to June 20, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Veteran was sent a letter in November 2006 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's November 2011 remand, VA obtained additional VA treatment records and associated them with the claims folder.  VA provided the Veteran with a medical examination in June 2012.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the Veteran's unemployability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  In compliance with the Board's December 2012 remand, VA sent the Veteran additional notice in a January 2013 letter.  This letter informed the Veteran of the information and evidence necessary to substantiate a claim of service connection for ventricular arrhythmias and heart failure on both a direct and secondary basis and requested that the Veteran identify all health care providers who treated  his heart.  VA provided the Veteran with a medical examination in January 2014.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the Veteran's unemployability and additional claimed heart disabilities, accompanied by rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the November 2011 and December 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran's sole service connected disability is valvular heart disease.  Prior to June 20, 2012, this disability was rated 60 percent disabling.  Thus, the Veteran met the minimum percent rating requirement of 38 C.F.R. § 4.16(a).

The remaining question is whether, prior to June 20, 2012, this disability rendered the Veteran unable to secure or follow a substantially gainful occupation.  In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Therefore, the additional functional impairments due to his non-service connected health problems are not considered for the purpose of establishing TDIU.  In other words, the question is not just whether the Veteran is unemployable, but whether that employability is due to his service connected disability.

The record shows that the Veteran has not been employed since December 2000, when he last work at the United States Post Office.  In his lay statements, the Veteran has reported being unable to do work of any type due to his service connected disability.  Specifically, he could not sit in one position for any length of time, walk for more than 25 yards before getting winded, stand on his feet for any length of time, lift heavy objects, or engage in other normal job activities for any length of time.  See November 2006 claim, October 2007 notice of disagreement, June 2008 VA Form 9.

The Veteran has submitted several letters from private physicians indicating that he is unemployable due to a combination of his service connected disability and several non-service connected disabilities.  See Dr. J.S.'s November 2006 letter, Dr. M.P.R.N.'s October 2007 letter, Dr. J.S.'s October 2007 letter.  As explained above, a finding that the Veteran is unemployable generally is not enough to warrant TDIU.

With regard to the specific question of whether the Veteran is unemployable due to his service connected disabilities, he has submitted a June 2008 letter from Dr. J.S., stating that the Veteran was unable to work due to his severe heart disease and rheumatic fever.  Dr. J.S. provided no rationale or explanation for the seeming change in his opinion from his prior letters.  The Veteran has argued that this letter is Dr. J.S.'s clarification of his early letters to note that it is the Veteran's heart disability that it the most disabling.  See March 2009 statement.

The VA medical examiners have consistently found that the Veteran is unemployable, but not due to his service connected disability or at least not due his service connected disability alone.  The July 2007 VA examiner found that the Veteran's other comorbidities caused him to have decreased functional capacity.  The June 2012 VA examiner found that the Veteran's valvular heart damage, residuals of rheumatic fever, would not solely present functional impairments that would impact physical or sedentary employment.  Specifically, the June 2012 VA examiner found that the Veteran's obesity would impact physical employment, his blindness would impact physical and sedentary employment, and his ventricular arrhythmias and heart failure would impact physical and sedentary employment.  The January 2014 VA examiner found that the Veteran was unemployable due to his blindness and obesity, which are not service connected.  With regard to his service connected vascular disease, this examiner found that it was "not hemodynamically significant and does not impact either sedentary or physical employment."  Specifically, this examiner found that the Veteran's reported shortness of breath was more likely related to his non-service connected obesity than to his service connected vascular disease.

After the June 2012 VA examination, the claim was remanded for another medical opinion to clarify whether the noted additional heart disorders (ventricular arrhythmias and heart failure) were related to his service connected disability.  The January 2014 VA examiner found that these conditions were not related to the Veteran's service connected disability.

Based on the above, the weight of the evidence is against finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  Again, the record does show that the Veteran is unemployable, but, with the exception of Dr. J.S.'s June 2008 letter, has repeatedly related that unemployability to his non-service connected disabilities.  This single opinion, without accompanying rationale, is not sufficient to establish equipoise with the multiple VA opinions, with accompanying rational, which find that the Veteran's service connected disability does not render him unemployable.

Therefore the Veteran is not found to be unemployable for the purposes of establishing entitlement to TDIU and an award of TDIU is not warranted here. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to TDIU prior to June 20, 2012, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


